Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was charged in a misbehavior report with violent conduct and making threats. Following a tier III disciplinary hearing, he was found guilty of both charges. Petitioner thereafter exhausted his administrative remedies and commenced this CPLR article 78 proceeding.
We confirm. The misbehavior report, hearing testimony and the victim’s written statement—which was treated by the Hearing Officer as confidential—provide substantial evidence to support the determination of guilt (see Matter of Plowden v Bunn, 38 AD3d 1107, 1107-1108 [2007]). Contraer to petitioner’s assertion, the misbehavior report was sufficiently detailed to enable him to prepare a defense (see Matter of Morillo v Goord, 38 AD3d 947, 948 [2007]). Furthermore, it was not necessary for the Hearing Officer to personally interview the victim inasmuch as the investigating correction officer furnished adequate information such that the Hearing Officer could independently assess his reliability and credibility (see Matter of Plowden v Bunn, supra at 1108; Matter of Profitt v Goord, 34 AD3d 1136, 1137 [2006] ). As for petitioner’s claim that he was denied the right to present witness testimony, the witnesses who refused to testify offered appropriate explanations and executed written refusal forms (see Matter of Williams v Goord, 36 AD3d 1033, 1033 [2007] ). Petitioner’s remaining contentions have been considered and found to be without merit.
Cardona, PJ., Peters, Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.